Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (3/15/2019), is being examined under the first inventor to file provisions of the AIA .   Claims (1-18) were examined in a Non-Final on 10/26/2020. A FINAL office action in response to Applicants submission dated 1/26/2021 was mailed on 4/9/2021. Claims 1-18 were examined. A second Non-Final office action in response to a request for continued examination under 37 CFR 1.114 was mailed on 9/27/2021. Claims 1-20 were examined. This office action is in response to Applicants submission of 12/21/2021. Claims 1-6, 9-14 and 17-20 are being examined. Claims are amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9-14 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 further includes the limitation “the first impedance producing element comprises a first inductance producing element, the first grounded impedance producing element and the second grounded impedance producing element each comprise a capacitance producing element, and 7166812_12Application No.: 16/355,153Docket No.: 44016492US02 an impedance of the first inductance producing element on the first conductive lead is greater than an impedance produced by the capacitance producing element of the first grounded impedance producing element and an impedance of the first inductance producing element on the second conductive lead is greater than an impedance produced by the capacitance producing element of the second grounded impedance producing element over a range of radio frequencies (RF).”
The limitations “inductance producing element” and “capacitance producing elements” are unclear. Similarly, “impedance of the inductance producing element” and “impedance of the capacitance producing element” are unclear. Therefore, the claim comparing them are unclear.
Still further, the “impedance producing element over a range of radio frequencies” is indefinite since “the range of frequencies” is not specific and unrelated to operating frequency. 
Claim 11 is similar.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al (US 20150235809).
Ito et al disclose a plasma processing apparatus with powered by RF power source and a lower substrate support including a heater and an electrode powered by a RF power. Ito et al disclose heater power supply including its two conductive leads for each heating element (Fig 3-56) and for each heater a filter assembly, comprising: 
a plurality of impedance producing elements that are electrically coupled in series between an input end and an output end of the filter assembly (See Fig 11AL3, BL3, AL2 and BL2 ); a first grounded impedance producing element (Fig 11 AC3); and a second grounded impedance producing element (Fig 11 BC3), wherein the impedance producing elements are electrically coupled together in series by a first conductive lead and a second conductive lead, the 
The filter elements disclosed by Ito include elements as claimed except impedance of impedance producing elements. However, these are optimizable variables in order to filter the noise frequencies and reduce RF leak, which may be different for different systems and would respond to the filter disclosed by Ito but require optimization of turns of coil and or capacitance. 
It is noted however, that when the impedance elements are used for filtering it is necessary to optimize them according to the noise frequencies needed to be eliminated from the lines leading to the heater power supplies. Fig 9 of Ito et al demonstrates impedance as a function of frequency and its role in elimination of noise frequencies. The claims recite impedance increasing or impedance being equal. The specification also points to different embodiments where impedances could vary. This points to the fact that the impedances need to be optimized according to the noise frequencies encountered. It is noted that different frequencies may be used for bias and generation of plasma according to process requirement. These frequencies or their harmonics would be offending noise frequencies. Further, the level of filtering would also be optimizable. For one of ordinary skill in the art would this would be routinely done by experimentation and calculations.   

There is nothing in the specification to indicate any specific unexpected or significant advantage accruing by increasing inductance from heating element end power supply end.
Regarding the impedance of the grounded impedance, as understood best, being smaller than the impedance of first impedance, it is noted that the impedance of shunt element (including capacitance) connected to ground will obviously be smaller compared to the impedance of first impedance (including inductance) in order to short the RF noise to ground before the heater power supply. As noted below Chen et al disclose (US 20140302256) a filter with a resonant circuit (Fig 4-160) and a parallel shorting to ground capacitor (C30). The capacitor provides short before the power supply to offending noise frequencies in operating range (Para 54).
Regarding claim 2 and 12, AL3, BL3 and AL2 and BL2 wound similar to the claim as shown in specification at Fig 3.
Regarding 3 and 13 input end is connected to resistive heating element 40 (Fig 3). 
Regarding claims 4 and 14 the output end is connected to AC power supply for heater (Fig 3-58). 
Regarding claim 5 first conductive lead is coupled to a first side of heater element and second conductive lead is coupled to second side of the heating element (Fig 11 through TA and TB).

Regarding claim 9 and 17 the recitation of conductive leads being of an area greater than AWG 14, it is noted that since the conductive lead needs to carry AC current for a high wattage heater element it would require thick wire for low loss even at higher current. Wire size of AWG 14 and up are well known and used in the industry.
Regarding claim 10 and 18 as one of ordinary skill would understand permeability is one of the factors which determine inductance and impedance at a frequency it would be an optimizable parameter. Having said that, Ito et al discloses that the second impedance producing element 112 has higher permeability compared to air core impedance producing element (AL1 and AL2 Fig 14 and para 93).
Regarding claims 19 and 20 as best understood Fig 6 discloses opposing winding.

Response to Amendment and arguments
Applicants arguments relate to amendments which are addressed in the rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Filter coupled to heaters are disclosed in several prior arts. For example, Yamazawa (US 7712436) discloses filter including several stages of resonant circuits in series and capacitance in shunt. The filter works essentially the same way as claimed.
Chen et al disclose (US 20140302256) a filter with a resonant circuit (Fig 4-160) and a parallel shorting to ground capacitor (C30). The capacitor provides short before the power supply to offending noise frequencies in operating range (Para 54).
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/            Primary Examiner, Art Unit 1716